Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
“a travel control map storage unit that stores” in claim 11.
“a route search unit that searches” in claim 11
“a search route acquisition unit that acquires” in claim 11.
“a route information collation unit that collates … and outputs” in claim 11.
“a route information collation unit that collates” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 11:		Claim 11 recites “a route search map” in lines 3 and 8-9.	It is not understood whether each recitation refers to the same route search map. The scope of the claim cannot be ascertained. For examination, the subsequent recitation is a mere double inclusion. 
As to claims 11, 14, 17:	Claim 11 recites “a search route” in lines 6, 8, 20, 24.	It is not understood whether each recitation refers to the same search route. The scope of the claim cannot be ascertained. Based on appearance, the subsequent recitations are mere double inclusions.
In Claim 11, the reader is left in question as to what is being claimed in lines 12-32. Additionally, applicant is notified that claim scope is not limited by claim language that does not limit a claim to a particular structure. In this case, “wherein” “a process of collating a search is repeated” does not limit the claimed system to a particular structure, but merely suggests that the claimed structure is intended to be used more than once. Thus, the limitation may not be afforded patentable weight. See MPEP 2111.04 (I).1	 For examination, the limitations will mean that the route information collation unit is configured to confirm a route having no correspondence-unclear section with respect to the travel control map when one is found, and configured to confirm a route after searching and collating a predetermined number of routes.
Claim 11 recites “a search route different from the search route again by the route search unit” in lines 24-25. The particular search route from which a search route is different cannot be determined. 
Claim 11 recites “when the process is repeated for a predetermined number of times even if there is the correspondence-unclear section with respect to the travel control map” in lines 29-31. The particular process to which the limitation refers cannot be determined. The scope of the claim cannot be ascertained.
Claim 11 recites the limitation "the correspondence information" in the line 22.  There is indefinite antecedent basis for this limitation in the claim. Is “the correspondence information” for a search route the same as that of the different search route? To which route does this recitation relate? 
Claim 11 recites the limitation "the search route searched by the route search unit and acquired by the search route acquisition unit" in lines 12-13.  There is indefinite antecedent basis for this limitation in the claim because the claim is directed to a search route searched by the route search unit being different that a search route acquired by the search route acquisition unit.
Claim 11 recites “the route search unit searches for a different search route from the search route based on the correspondence unclearness information output from the route information collation unit” in lines 17-19. It is not clear whether the route search unit searches according to correspondence unclearness information, or whether the route search unit merely searches for a search route other than a search route that is itself based on the correspondence unclearness information. Based on appearance, and for examination, the claim will mean the route search unit searches according to the correspondence unclearness information.
Claims 12-18 are rejected at least for failing to resolve the deficiencies of their rejected base claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIN et al. (US 2017/0192436 A1) in view of Lathrop et al. (US 2017/0219364 A1) and Davis et al. (US 2009/0171558 A1).
As to claim 11, as best can be understood, Min teaches a travel control system configured to automatically perform at least some driving operations of a vehicle (Min: abstract), comprising:	 a route search map storage unit that stores a route search map (Min: “NAVIGATION MAP”, F.6);	 a travel control map storage unit that stores a travel control map different from the route search map (Min: “LANE-LEVEL ROAD NETWORK”, “ROAD MARK”, “LAND MARK”, F.6);	 a route search unit that searches for a search route (Min: “ROAD ROUTE, GUIDANCE”, F.6) based on the route search map stored in the route search map storage unit;	 a search route acquisition unit that acquires a search route (Min: “ROAD ROUTE, GUIDANCE”, F.6) searched based on a route search map (“NAVIGATION MAP”, F.6) different from the travel control map (“LANE-LEVEL ROAD NETWORK”, “ROAD MARK”, “LAND MARK”, F.6);	 a display (a display device – [92]), and	the route search unit includes an output unit that generates a signal causing the display to generate an image associated with a displayed travel route (information may be output to a screen together with the road route through a display device – [92]).	However, MIN may not explicitly disclose “a sound generator; and a route information collation search route from the search route based on the correspondence unclearness information output from the route information collation unit, a process of collating a search route is repeated, searched again by the route search unit, with the travel control map again by the route information collation unit, outputting the correspondence unclearness information again when a part or a whole search route has unclear correspondence with the travel control map, and performing search for a search route different from the search route again by the route search, the route information collation unit is configured to confirm a route searched at a time as a travel control route when there is no correspondence-unclear section with respect to the travel control map, the route information collation unit is also configured to confirm the route searched at the time as the travel control route when the process is repeated for a predetermined number of times and there is the correspondence-unclear section with respect to the travel control map”, and the route search unit includes an output unit that generates a signal causing the sound generator to generate sound associated with the displayed travel route may not be explicitly disclosed.	In a related invention, Lathrop teaches a route information collation unit that collates (see 404, 406, 808, F.4) a search route and a travel control map, and outputs (308 [Wingdings font/0xE0], F.4) correspondence unclearness information when a part or a whole of the search route has unclear correspondence with the travel control map, and	searching for a different search route from the search route based on the correspondence unclearness information output from the route information collation unit, a process of performing is repeated, the route information collation unit is configured to confirm a route searched at a time as a travel control route when there is no correspondence-unclear section with respect to the travel control map, the route information collation unit is also configured to confirm the route searched at the time as the travel control route when the process is repeated for a predetermined number of times and there is the correspondence-unclear section with respect to the travel control map (Lathrop w.r.t. the algorithm of Fig. 4: Lathrop teaches that routes are processed until an N-best list of routes maximizing the percentage of autonomous driving is created from which a route is confirmed. This reads on a feature that the route information collation unit is configured to confirm a route after searching and collating a predetermined number of routes, which is what is best understood to be meant by the claim language as discussed above under “Claim Rejection – 35 USC § 112.; Lathrop also teaches that the n-best list of routes maximizing the percentage of autonomous driving are displayed to the user. The user can then provide a selection from the list such that a route may be confirmed. Such a route may be fully autonomous and therefore have no correspondence-unclear section. This reads on a feature that the route information collation unit is configured to confirm a route having no correspondence-unclear section with respect to the travel control map when one is found, which is what is best understood to be meant by the claim language as discussed above under “Claim Rejection – 35 USC § 112.)	It would have been obvious to incorporate the teachings of Lathrop into the system of Min such that a route information collation unit that collates the search route searched by the route search unit and acquired by the search route acquisition unit, and the travel control map stored in the travel control map storage unit, and outputs a correspondence unclearness information when a part or a whole of the search route has unclear correspondence with the travel control map, wherein the route search unit searches for a different search route from the search route based on the correspondence unclearness information output from the route information collation unit, a process of collating a search route is repeated, searched again by the route search unit, with the travel control map again by the route information collation unit, outputting the correspondence unclearness information again when a part or a whole search route has unclear correspondence with the travel control map, and performing search for a search route different from the search route again by the route search, the route information collation unit is configured to confirm a route searched at a time as a travel control route when there is no correspondence-unclear section with respect to the travel control map, the route information collation unit is also configured to confirm the route searched at the time as the travel control route when the process is repeated for a predetermined number of times and there is the correspondence-unclear section with respect to the travel control map as described. The motivation being to provide a user with more desirable autonomous travel. 	However, a sound generator, and the route search unit includes an output unit that generates a signal causing the sound generator to generate sound associated with the displayed travel route may not be explicitly disclosed.	In a related invention, Davis teaches a sound generator, generates a signal causing the sound generator to generate a sound associated with the travel route (The navigation system may then provide the end user with information about the optimum route in the form of guidance that identifies the driving maneuvers required to be taken by the end user to travel from the origin to the destination location. The guidance may take the form audio instructions that are provided along the way as the end user is traveling the route- [2]).	It would have been obvious to incorporate the teachings of Davis into the system of modified MIN such that the route search unit includes an output unit that generates a signal causing the display a displayed travel route as described. The motivation being to better inform a user.
As to claim 12, as best can be understood, the combination teaches the travel control system according to claim 11, wherein the correspondence unclearness information output from the route information collation unit includes at least one of position information of a correspondence-unclear point connection information on a correspondence-unclear section, road attribute information of a correspondence-unclear point, and information that becomes a reason for correspondence unclearness (Latholp: [51], [52]).
As to claim 13, as best can be understood, the combination teaches the travel control system according to claim 11, wherein the search route acquisition unit acquires a plurality of search routes searched based on another route search map different from the travel control map; and wherein the route information collation unit collates the plurality of search routes acquired by the search route acquisition unit and the travel control map and selects and outputs one of the plurality of search routes based on correspondence unclearness information with respect to the travel control map of each of the search routes (Latholp: algorithm of F.4).
As to claim 14, as best can be understood, the combination teaches the travel control system according to claim 11, wherein the route information collation unit selects one search route having smallest sections whose correspondence with the travel control map is unclear out of a plurality of search routes (Latholp: see 420, 422 w.r.t. the algorithm of F.4).
As to claim 15, as best can be understood, the combination teaches the travel control system according to claim 11, the travel control system constituted by a route search information processing apparatus comprising the route search map storage unit and the route search unit and a travel control information processing apparatus comprising the travel control map storage unit and the 
As to claim 16, as best can be understood, the combination teaches the travel control system according to claim 11, wherein at least one of the route search map storage unit, the route search unit, the travel control map storage unit, the route information collation unit, and an output map information generation unit is provided inside an information processing apparatus provided outside the vehicle, and the output map information generation unit generates travel control map information to be output based on the travel control route obtained from the route information collation unit (see Min: 200 [Wingdings font/0xE0] 400, F.1; Lathorp: “% Autonomous”, F.5).
As to claim 17, as best can be understood, the combination teaches the travel control system according to claim 11, wherein when the route information collation unit confirms the search route as a travel control route, an occupant of a vehicle is informed that there is no correspondence-unclear section or a small correspondence-unclear section in the confirmed search route as the travel control route as an image via the display, or as voice via the sound generator (Lathorp: “% Autonomous”, F.5).
As to claim 18, as best can be understood, the combination teaches the travel control system according to claim 11, wherein the route search unit searches for a plurality of search routes based on the route search map stored in the route search map storage unit; wherein the route information collation unit  collates the plurality of search routes searched by the route search unit and the travel control map stored in the travel control map storage unit, and selects and outputs one of the plurality of search routes based on correspondence unclearness information with respect to the travel control map of each of the search routes (Lathorp: w.r.t to the algorithm of F.4).


Response to Arguments
Applicant's arguments filed 7-6-2021 have been fully considered but they are not persuasive.
Applicant argues, beginning on page 6, that the prior art does not teach “the route information collation unit is also configured to confirm the route searched at the time as the travel control route when the process is repeated for a predetermined number of times and there is the correspondence-unclear section with respect to the travel control map”.	However the examiner respectfully disagrees.	W.r.t. the algorithm of Fig. 4 of Lathrop: 	Lathrop teaches that routes are processed until an N-best list of routes maximizing the percentage of autonomous driving is created from which a route is confirmed. This reads on a feature that the route information collation unit is configured to confirm a route after searching and collating a predetermined number of routes, which is what is best understood to be meant by the claim language as discussed above under “Claim Rejection – 35 USC § 112.	Worth noting: Lathrop also teaches that the n-best list of routes maximizing the percentage of autonomous driving are displayed to the user. The user can then provide a selection from the list such that a route may be confirmed. Such a route may be fully autonomous and therefore have no correspondence-unclear section. This reads on a feature that the route information collation unit is configured to confirm a route having no correspondence-unclear section with respect to the travel control map when one is found, which is what is best understood to be meant by the claim language as discussed above under “Claim Rejection – 35 USC § 112.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

	
/JONATHAN M DAGER/Primary Examiner, Art Unit 3663